 Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 1 of 36 PageID #: 1




                                               5:20-mj-195




            X
9/11/20
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 2 of 36 PageID #: 2




                                                         5:20-mj-195
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 3 of 36 PageID #: 3
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 4 of 36 PageID #: 4
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 5 of 36 PageID #: 5
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 6 of 36 PageID #: 6
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 7 of 36 PageID #: 7
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 8 of 36 PageID #: 8
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 9 of 36 PageID #: 9
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 10 of 36 PageID #: 10
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 11 of 36 PageID #: 11
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 12 of 36 PageID #: 12
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 13 of 36 PageID #: 13
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 14 of 36 PageID #: 14
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 15 of 36 PageID #: 15
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 16 of 36 PageID #: 16
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 17 of 36 PageID #: 17
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 18 of 36 PageID #: 18
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 19 of 36 PageID #: 19
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 20 of 36 PageID #: 20
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 21 of 36 PageID #: 21
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 22 of 36 PageID #: 22
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 23 of 36 PageID #: 23
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 24 of 36 PageID #: 24
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 25 of 36 PageID #: 25
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 26 of 36 PageID #: 26
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 27 of 36 PageID #: 27




X

    11th
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 28 of 36 PageID #: 28
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 29 of 36 PageID #: 29
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 30 of 36 PageID #: 30
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 31 of 36 PageID #: 31
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 32 of 36 PageID #: 32
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 33 of 36 PageID #: 33
Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 34 of 36 PageID #: 34
    Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 35 of 36 PageID #: 35




                                                    5:20-mj-195




                                                    September 25, 2020
X




              9/11/20 at 1pm
   Case 5:20-mj-00195-DW Document 1 Filed 09/11/20 Page 36 of 36 PageID #: 36




5:20-mj-195
